Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Status of Claims
Claims 1, 8, and 15 have been amended.
Claims 3, 10, 17, and 22 have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4 – 9, 11 – 16, 18 – 21, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites enabling an online platform; offering services within the platform, enabling a user to select a service; processing content with the selected service by highlighting information, i.e. bringing attention to certain information, and processing the result data to generate recommendations. 
The limitations of enabling, offering, processing, and preprocessing, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic online platform and later claimed generic processor and generic memory.  That is, other than reciting a generic online platform and later claimed generic processor and generic memory nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the aforementioned generic components in the context of this claim encompasses the user manually accessing a repository of information of available services, choosing a service based on user criteria, and providing the necessary information to the service for the service to process the information, as well as creating a recommendation, which can be performed by humans.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic online platform and later claimed generic processor and generic memory, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a generic online platform and later claimed generic processor and generic memory to enable, offer, process, and process in order to generate a recommendation. The a generic online platform and later claimed generic processor and generic memory in the steps are recited at a high-level of generality (i.e., as a generic online platform and later claimed generic processor and generic memory performing generic functions of enabling, offering, process, and process in order to generate a recommendation) such that it amounts no more than mere instructions to apply the exception using a generic computer components and tag.  Although the claims now recite the use of machine learning, the Examiner asserts that this is merely “applying” generic technology to the abstract idea and is, therefore, insufficient to overcoming the rejection (See MPEP § 2106.05(f)).  Generically reciting and “applying” machine learning does to rise to the same level as training a machine learning algorithm.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic online platform and later claimed generic processor and generic memory to perform enabling, offering, and processing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Additionally:
Claim 2 is merely directed towards describing information or what the information represents.
Claim 4 is merely directed towards describing the human action is making a selection.
Claim 5 is merely directed towards describing actions to be taken by a human that amount to simply providing feedback.
Claim 6 is similar to claim 5 and issues discussed above.
Claim 7 is simply directed to making information available, in this case, human provided feedback/rating.
Claim 23 is directed to a business payment model and not to the improvement of any technology.
Claim 24 is directed towards generic computer function and insignificant activities, i.e. data transmission.  The Examiner further asserts that “enabling sharing” is simply allowing for information to be made available, i.e. viewed, access, retrieved, and the like.
The remaining dependent claims recite similar issues discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for making the decision discussed above.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 9, 11 – 16, 18 – 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorenson et al. (US PGPub 2018/0060512 A1).
In regards to claims 1, 8, and 15, Sorenson discloses (Claim 1) a computer-implemented method, executed on a computing device, comprising (Claim 8) a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising; (Claim 15) a computing system including a processor and memory configured to perform operations comprising: 
executing an online platform (Fig. 1 wherein an online platform is enabled); 
offering a plurality of computer-based medical diagnostic services within the online platform, wherein a first computer-based medical diagnostic service of the plurality of computer-based medical diagnostic services is available to the online platform, wherein a second computer-based medical diagnostic service of the plurality of computer-based medical diagnostic services is available to the online platform, and wherein the first and second computer-based medical diagnostic services are configured to analyze similar clinical content using different machine-learning algorithms, wherein each of the first and second computer-based medical diagnostic services are configured to highlight anomalies with the clinical content (Fig. 1 #110; ¶ 26, 27, 55, 88 wherein a plurality of medical diagnostic services are offered within the online platform; ¶ 27, 30, 37, 38, 55, 71 wherein the plurality of computer- based medical diagnostic services includes one or more machine-learning algorithms; ¶ 86 wherein one or more engines in parallel, in series, or any combination thereof can be used in order to detect a particular condition and where a physician can recognize which engine provides the best findings detection rates, wherein each engine is a diagnostic service for identifying a condition, in this case, different COPD engines can be used to detect COPD); 
(Claim 1) receiving, by a user of the online platform, an input to select one of the first and second computer-based medical diagnostic services based upon, at least in part, criteria associated with the first and second computer-based medical diagnostic services available via the online platform, thus defining a selected medical diagnostic service, wherein the criteria displayed via the online platform includes a name of the first and second entity, a cost of using the first and second computer-based medical diagnostic services, and a rating for the first and second computer-based medical diagnostic services 
(Claims 8, 15) receiving, by a user of the online platform, an input to select one of the first and second computer-based medical diagnostic services based upon, at least in part, criteria associated with the first and second computer-based medical diagnostic services available via the online platform, thus defining a selected medical diagnostic service
(Fig. 1 #110; ¶ 26, 27, 55, 88 wherein a user of the platform is allowed to select at least one service based on what they want out of the analysis, which is based on the criteria that the user is considering or wants that are further associated with the plurality of different diagnostic services that the platform is offering the user to achieve what they want to achieve.  For example, the criteria may be directed towards a particular body part category and selecting the associated image processing service to handle this particular criteria;
¶ 86 wherein the diagnostic service, as discussed above, are provided for third party review and where the reviewer provides a rating of the diagnosis and the diagnosis’s rating can further be based on a plurality of reviews and ratings provided by a plurality of other third party reviewers so that the rating can then be posted for other users of the system to allow other users of the system to determine which service would prove to be more useful for them); 
processing clinical content of the user with the selected medical diagnostic service to yield a result set, wherein processing the clinical content of the user with the selected medical diagnostic service includes highlighting, via the selected medical diagnostic service, any anomalies within the clinical content of the user (¶ 26, 27, 28, 29, 37, 42, 55, 57, 88 wherein the content is processed by the selected service in order to yield a result set; ¶ 37, 38, 86 wherein one or more engines in parallel, in series, or any combination thereof can be used in order to detect a particular condition and where a physician can recognize which engine provides the best findings detection rates, wherein each engine is a diagnostic service for identifying a condition, in this case, different COPD engines can be used to detect COPD.  The identifications made by the system are, in the broadest reasonable interpretation, considered to be equivalent to “highlighting” since “highlighting” is defined as, “to center attention on”; “to cause (something, such as text or an icon) to be displayed in a way that stands out on an electronic screen (as of a computer or smartphone)” (https://www.merriam-webster.com/dictionary/highlight February 19, 20921).  Since the system of Sorenson is bringing a user’s attention to an anomaly found in an image the Examiner asserts that Sorenson does, indeed, disclose “highlighting” an anomaly within clinical content as part of its processing of clinical content.  Sorenson further discloses that by bringing a user’s attention to an anomaly found by the system the users can determine, over time, which machine-learning process provides the best results that users can depend on, as well as allowing users to confirm the findings in order to allow for self-optimization.); and
processing the result set to generate one or more recommendations for medical care associated with the clinical content (¶ 57 wherein the results of the analysis of the clinical data are used in order to generate recommendations in order to provide assistance and direction to a physician.  Specifically, Sorenson discloses, “Ensemble engines may be combined, for example, one which finds the body part, another that segments it, another that labels the anatomy within it, and another that detects signs of leading diseases in that area, and finally another that can match these findings [i.e. result set] with clinical information resources and recommendations to provide assistance and direction  to the physician [i.e. recommendations for medical care associated with the clinical content].”). 
In regards to claims 2, 9, 16, Sorenson discloses the computer-implemented method of claim 1 (the computer program product of claim 8; the computing system of claim 15) wherein the clinical content includes medical imagery (Fig. 1 #110; ¶ 27, 42, 55, 57, 88 wherein the clinical content includes medical imagery).  
In regards to claims 4, 11, 18, Sorenson discloses the computer-implemented method of claim 1 (the computer program product of claim 8; the computing system of claim 15) wherein receiving, by a user of the online platform, the input to select the one of the first and second computer-based medical diagnostic services includes: receiving, by the user of the online platform, an input to subscribe to the first and second computer-based medical diagnostic services (¶ 25, 88 wherein users are allowed to subscribe to the online platform in order to have their images processed).  
In regards to claims 5, 12, 19, Sorenson discloses the computer-implemented method of claim 1 (the computer program product of claim 8; the computing system of claim 15) further comprising: 
receiving user feedback from the user concerning the at least one selected medical diagnostic service; and
providing the user feedback to a respective producer of the selected medical diagnostic service for at least one of quality assurance purposes and control purposes 
(¶ 25, 29, 30, 31, 34, 38, 42, 43, 44, 86, 109 wherein the system can be accessed by a plurality of users in addition to the user who provided the content for diagnosis in order to have the diagnosis reviewed for quality assurance/control purposes.  As a non-limiting example, a physician can provide an image for analysis by the system and the results of the analysis can be provided to the physician, as well as other users, for review to determine if the system’s results are accurate, have a particular confidence level, should be verified, should be confirmed, or should be rejected).  
In regards to claims 6, 13, 20, Sorenson discloses the computer-implemented method of claim 1 (the computer program product of claim 8; the computing system of claim 15) further comprising: 
providing an identified medical diagnostic service, chosen from the plurality of computer-based medical diagnostic services, to a third party reviewer; and 
receiving a rating of the identified medical diagnostic service from the third party reviewer, wherein the rating is based, at least in part, upon a plurality of discrete reviews concerning the identified medical diagnostic service received by the third party reviewer from discrete reviewers 
(¶ 86 wherein the diagnostic service, as discussed above, are provided for third party review and where the reviewer provides a rating of the diagnosis and the diagnosis’s rating can further be based on a plurality of reviews and ratings provided by a plurality of other third party reviewers).  
In regards to claims 7, 14, 21, Sorenson discloses the computer-implemented method of claim 6  (the computer program product of claim 13; the computing system of claim 20) further comprising: posting the rating of the identified medical diagnostic service from the third party reviewer on the online platform as at least a portion of the criteria displayed via the online platform (¶ 86 wherein the diagnostic service, as discussed above, are provided for third party review and where the reviewer provides a rating of the diagnosis and the diagnosis’s rating can further be based on a plurality of reviews and ratings provided by a plurality of other third party reviewers so that the rating can then be posted for other users of the system to allow other users of the system to determine which service would prove to be more useful for them).
In regards to claim 24, Sorenson discloses the computer-implemented method of claim 1 wherein executing an online platform includes:
uploading clinical content on the online platform (Sorenson – ¶ 25, 141 wherein users can upload clinical content in order to train the engine);
uploading the plurality of computer-based medical diagnostic services (Sorenson – ¶ 54 wherein the engines (diagnostic services) are uploaded for users to purchase, select, and use); and
enabling sharing of the clinical content (Sorenson – ¶ 25, 86, 141 wherein users can upload clinical content in order to train the engine, i.e. users are sharing their clinical content in order to train the engine, as well as providing ratings for other users to view in order to help other users with determining which engine should be used for their particular request).

_____________________________________________________________________

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US PGPub 2018/0060512 A1) in view of Official Notice.
In regards to claim 23, Sorenson discloses a system and method of providing online diagnostic services for analyzing clinical content.  Although Sorenson discloses that a user has a subscription agreement (Sorenson – ¶ 88) and that a user needs to purchase the use of an engine (Sorenson – ¶ 54), Sorenson fails to explicitly disclose whether there is a cost for having a subscription.
To be more specific, Sorenson fails to explicitly disclose:
the computer-implemented method of claim 1 wherein the cost of using the first and second computer-based medical diagnostic services displayed via the online platform includes one or more of:
a cost associated with a lifetime license to use the first and second computer-based medical diagnostic services;
a cost associated with a monthly subscription to use the first and second computer-based medical diagnostic services; and
a cost associated with a single use of the first and second computer-based medical diagnostic services.
However, the Examiner takes Official Notice that there are a finite number of subscription agreements that can exist, such as, a free or paid subscription service and within the paid subscription service there is a subset of a finite number of payment plans.  One of ordinary skill in the art would have found that monthly subscription plans are old and well-known in the art and that this particular business model can be applied to a wide range of different industries or business types while still achieving the same predictable result, i.e. providing a service and receiving/providing payment for a service.  That is to say, whether the service is free or not or whether it is a daily, weekly, monthly, quarterly, yearly, or etc. fee the service itself would still be the same and regardless of what the service is the payment scheme would still be carried out.  As Sorenson already teaches that it is well-known in the art to have a subscription agreement for the disclosed diagnostic system and method, one of ordinary skill in the art would have found it obvious to incorporate whatever payment model, such as, but not limited to, a monthly subscription payment model, to such a service as it is well-known in the art for a service provider to charge for their services and utilizing a monthly subscription payment model would have been one of many well-known types of payment models that can be used for the subscription service disclosed by Sorenson.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick a monthly subscription payment model, as taught by Official Notice, and incorporate it into the subscription based diagnosis system and method of Sorenson since there are a finite number of identified, predictable potential solutions (compensation for services provided) to the recognized need (how to compensate service provider for services rendered) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages, benefits, and required resources are known).
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been maintained.  Although the claims now recite the use of machine learning, the Examiner asserts that this is merely “applying” generic technology to the abstract idea and is, therefore, insufficient to overcoming the rejection (See MPEP § 2106.05(f)).  Generically reciting and “applying” machine learning does to rise to the same level as training a machine learning algorithm.
Additionally, amending the claims to now recite highlighting is insufficient to overcoming the rejection as “highlighting” is a broad concept and the idea of bringing attention to something is a concept that can be performed by a human, e.g., speaking out loud to bring attention to something; using a highlighter, pencil, sticker, marker, or the like, to mark the item that a human wants attention to be brought to, and so forth.  The limitation is simply directed towards “Mental Processes” using pen and paper as an aid, as well as “Certain Methods of Organizing Human Activities.”  As has been previously discussed, the claimed invention has simply taken generic technology and applied it to the abstract idea in order to perform operations that a human can perform, in this case, orally or through the aid of pen and paper.  The invention is not concerned with improving upon machine learning, but simply “applying” generic machine learning.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/1/2021